Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
1.	Applicant's arguments filed on 08/16/2021 with respect to the amendments of claims 1, 17, and 19 have been fully considered but they are not persuasive. 
	Regarding claims 1, 17, 19, applicant argued that the combination of Inatomi and Sidapara do not disclose an overcurrent condition is detected at a node between the input inductor and the output capacitor.
	Examiner respectfully disagrees with the argument.
	Inatomi does teach an overcurrent condition is detected (by the detection circuit 19, see figure 2) at a node (a node Ta) between the input inductor (L1) and the output capacitor (the capacitor C1).
	Applicant also argued that Inatomi and Sidapara do not disclose the consumption unit configured to provide a first consumption value when there is no overcurrent condition and a second consumption value during the overcurrent condition, the second consumption value greater than the first consumption, such 
	Examiner respectfully disagrees with the applicant’s arguments.
Sidapara discloses  a consumption unit (TR2’, R1) and configured to provide a first consumption value when there is no overcurrent condition (the turn on resistance of TR2’ as a first consumption value) and a second consumption value (a second consumption value is provided by a shunt R1 ) during the overcurrent condition, the second consumption value greater than the first consumption, such that the consumption unit selectively provides an increased consumption (the resistance is increased along the shunt R1 during an overcurrent condition) along the electrical path during the overcurrent condition (e.g. see par. 0033).
Thus, the combination of Inatomi and Sidapara do disclose the features of claims 1, 17, and 19.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2. 	Claims 1-5, 10-12, 14, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable
over Inatomi et al (USPN 2010/0127678) in view of Sidapara.
Regarding claim 19, Inatomi discloses a portable electronic device (see par.
0003) comprising:
a module (components of the portable electronic device) configured to utilize a regulated voltage (see par. 0003); and
a voltage converter (a voltage converter in figure 2) configured to provide
the regulated voltage (VO), the voltage converter including a voltage converting
circuit and a protection circuit (19), the voltage converter circuit includes an input inductor (L1) and an output capacitor (C1), the protection circuit including a detection unit (19a, 19b) configured to detect an overcurrent condition at a node 
Inatomi does not explicitly disclose the consumption unit as claimed.
Sidapara discloses a DC-DC converter (figure 2) comprises a protection
circuit (20) comprises a consumption unit (TR2’, R1) and configured to provide a
first consumption value when there is no overcurrent condition (the on resistance of TR2’ as a first consumption value) and a second consumption value (a second consumption value is provided by a shunt R1 ) during the overcurrent condition, the second consumption value greater than the first consumption, such that the consumption unit selectively provides an increased consumption (the resistance is increased along the shunt R1 during an overcurrent condition) along the electrical path during the overcurrent condition (e.g. see par. 0033).
It would have been obvious before the effective filing date of the claimed
invention to a person having ordinary skill in the art to which the claimed
invention pertains to have modified the consumption unit of Inatomi to

Regarding claim 20, Inatomi discloses wherein the portable device includes
a mobile phone, a tablet computer, a display, an eBook reader, or a portable
digital media display (see par. 0003).
Regarding claims 1, 2, Inatomi discloses a voltage converter (see figure 2)
comprising:
a voltage converting circuit (a DC-DC converter 1) configured to receive an
input voltage (Vin) and generate an output voltage (VO) and including an input inductor (L1) and an output capacitor (C1); and
a protection circuit (a protection circuit TR3, 19) coupled to the voltage
converting circuit and including a detection unit (a detection circuit includes 19a,
19b) configured to detect an overcurrent condition at a node (Ta) between the input inductor (L1) and the output capacitor (C1), the protection circuit further including a consumption unit (Tr3) implemented along an electrical path of the voltage converting circuit (an output path of the converter 1) and configured to provide a first consumption value (drain-source resistance of TR3 as a first consumption value when there is no overcurrent condition (see par. 0030, 0051),

Inatomi does not explicitly disclose the consumption unit as claimed.
Sidapara discloses a DC-DC converter (figure 2) comprises a protection
circuit (20) comprises a consumption unit (TR2’, R1) and configured to provide a first consumption value when there is no overcurrent condition (the on resistance of TR2’ as a first consumption value) and a second consumption value (a second consumption value is provided by a shunt R1 ) during the overcurrent condition, the second consumption value greater than the first consumption, such that the consumption unit selectively provides an increased consumption (the resistance is increased along the shunt R1 during an overcurrent condition) along the electrical path during the overcurrent condition (e.g. see par. 0033).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the consumption unit of Inatomi to incorporate a shunt resistor as disclosed by Sidapara in order to dissipated an excess current during a short circuit condition, thereby, protecting the device from damage due to an overcurrent event.
Regarding claim 3, Inatomi discloses the consumption unit is configured to

the overcurrent condition is absent (when TR3 is turned on) (e.g. see par. 0030).
Regarding claim 4, Inatomi discloses the electrical path is an output path of
the voltage converting circuit (see figure 2).
Regarding claim 5, Inatomi discloses wherein the detection unit (19)
is configured to detect the overcurrent condition based on a current through the input inductor (L1) of the voltage converting circuit.
Regarding claims 10, 14, Inatomi discloses the consumption unit includes a transistor (TR3) configured to provide a first resistance as the first consumption value when there is no overcurrent condition.
Inatomi does not explicitly disclose the consumption unit as claimed.
Sidapara discloses a DC-DC converter (figure 2) comprises 
a consumption unit (TR2’, R1) and configured to provide a first consumption value when there is no overcurrent condition (the on resistance of TR2’ as a first consumption value) and a second resistance as the second consumption (a second consumption value is provided by a shunt R1 ) during the overcurrent condition (e.g. see par. 0033).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 
Regarding claim 11, Inatomi discloses wherein the first resistance includes a resistance associated with an output path  (the transistor TR3 is turned on when there is no overcurrent condition) of the voltage converting circuit during normal operation when there is no overcurrent condition.
Regarding claim 12, Inatomi discloses the switchable resistance includes a switch (TR3) implemented along the output path, the switch (TR3) configured to be in an open state during the overcurrent condition and to be in a closed state when there is no overcurrent condition.
However, Inatomi does not disclose the consumption unit includes a parallel combination a resistor and the switch as claimed.
Sidapara discloses a DC-DC converter (figure 2) comprises 
a consumption unit (TR2’, R1) includes a parallel combination of a resistor (R1) and a switch (TR2’).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 
Regarding claim 17, Inatomi discloses a method for operating a converting voltage converter (see figure 2) that includes an input inductor (L1) and an output capacitor (C1), the method comprising:
converting an input voltage (VIN) to an output voltage (VO);
detecting an overcurrent condition (by a detection circuit 19) at a node (Ta) between the input inductor and the output capacitor; and
controlling a consumption unit (TR3) along an electrical path associated with the converting of the input voltage to the output voltage, to provide a first consumption value when there is no overcurrent condition (a turn on resistance between a source terminal and a drain terminal of Tr3 when there is no overcurrent condition).
Inatomi does not explicitly disclose the consumption unit as claimed.
Sidapara discloses a DC-DC converter (figure 2) comprises a protection
circuit (20) comprises a consumption unit (TR2’, R1) and configured to provide a first consumption value when there is no overcurrent condition (the on 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified the consumption unit of Inatomi to incorporate a shunt resistor as disclosed by Sidapara in order to dissipated an excess current during a short circuit condition, thereby, protecting the device from damage due to an overcurrent event.
Regarding claim 18, Inatomi discloses the consumption unit, but does not explicitly disclose the consumption unit as claimed.
Sidapara discloses a consumption unit (TR2’ and a shunt resistor R1) consumes substantially nil amount of current when there is no overcurrent condition (the shunt R1 consumes nil amount of current when there is no overcurrent condition).

3. 	Claims 13, 16 are rejected under 35 U.S.C. 103 as being unpatentable over
Inatomi et al (USPN 2010/0127678) in view of Sidapara, and further in vew of Liao et al (USPN 2014/0084897).
Regarding claims 13, 16, Inatomi and Sidapara disclose all limitations of claims 1 and 14 as discussed above, but does not disclose the converter as claimed.
Liao disclose a voltage converting circuit (figure 2) comprises a DC-DC
converter is configured to operate as a synchronous boost converter and
asynchronous boost converter (see par. 0021, 0022).
It would have been obvious before the effective filing date of the claimed
invention to a person having ordinary skill in the art to which the claimed
invention pertains to have modified the voltage converting circuit of Inatomi and Sidapara to incorporate a synchronous boost converter or asynchronous boost .
Allowable Subject Matter
4.	Claims 6-9, 15 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054.  The examiner can normally be reached on M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DANNY NGUYEN/Primary Examiner, Art Unit 2836